           Case: 3:20-cr-00020-jdp Document #: 37 Filed: 12/10/20 Page 1 of 2

FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                  22 East Mifflin Street
Craig W. Albee, Federal Defender                                                            Suite 1000
Krista A. Halla-Valdes, First Assistant                                     Madison, Wisconsin 53703

Joseph A. Bugni, Madison Supervisor                                            Telephone 608-260-9900
John W. Campion                                                                 Facsimile 608-260-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh
                                              December 10, 2020
Honorable Stephen L. Crocker,
United States Magistrate Judge
120 North Henry Street
Madison, Wisconsin 53703

         Re:       United States v. Daniel Peggs
                   Case No. 20-cr-20-jdp

To the Honorable Stephen L. Crocker:

       The defense respectfully requests that the Court amend the conditions of Mr.
Peggs’s bond to allow him to work, to allow him to live at his own pre-approved
residence, and to allow him to be on a curfew between the hours of 6 am and 9 pm. I
have spoken with USPO Ryan Plender and he has no objection to this request. I have also
spoken to AUSA Julie Pfluger and she has no objection to this request.

       Peggs has been on supervision for ten months. During that time, he has not had
even the slightest violation. That, of course, is in line with the past three decades of his
life, where he was a well-respected professional, with no criminal history. As this case
continues, the defense would like to ease the restrictions he’s under.

        After working through this case, it is the defense’s view that Peggs is neither a
flight risk nor a danger to the community such that he has to be under complete house
arrest. And easing these conditions will accord with § 3142(c)(1)(B)’s command of
fashioning the least restrictive conditions that will ensure his appearance and the
community’s safety.




                                          Milwaukee · Madison · Green Bay
       Case: 3:20-cr-00020-jdp Document #: 37 Filed: 12/10/20 Page 2 of 2

FEDERAL DEFENDER SERVICES
   OF WISCONSIN, INC.

      Thus, the defense respectfully requests that the following conditions be amended:

         •   Condition 14, allowing him to seek and maintain employment—subject to
             the probation department’s approval.

         •   Condition 23, allowing him to live at a different residence—one that the
             probation department approves, in the Madison area. Additionally, that he
             be placed on a curfew allowing him to leave between the hours of 6 am and
             9 pm.

Again, I have spoken to USPO Ryan Plender and AUSA Julie Pfluger about these changes,
and they have no objection to this request.

      Thank you for your attention to this matter.

                                        Sincerely,

                                        /s/ Joseph A. Bugni

                                        Joseph A. Bugni
                                        Associate Federal Defender
